DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (5,184,836) in view of Loftus (US 2007/0186827).
Claim 1
Andrews discloses an assembly comprising a container (2) having a base (8) and sidewalls (6) extending upwardly and outwardly from the base (see figure 6); at least one locking portion (12 in combination with ribs 18) disposed on the base; a dolly/support (4); and at least one locking mechanism (32 in combination with flanges 34) disposed on the dolly/support, complementary to the at least one locking portion, wherein the at least one locking mechanism is configured to engage or disengage the at least one locking portion upon relative rotation between the container and the pallet to respectively lock or unlock the dolly/support and the container (see column 4 lines 4-29).  Andrews does not disclose a pallet.  However, Loftus discloses a pallet (2) comprising legs (8 a, b) and retractable wheels (12 a, b) so that the pallet has a dual 
Claim 2    
Andrews as modified discloses the container includes a first locating portion (14) and the pallet includes a second locating portion (defined by structure 30), complementary to the first locating portion, and the first and second locating portions cooperate to facilitate alignment between the pallet and the container.  
Claim 3
Andrews further discloses the first locating portion is pivotable within the second locating portion for engagement or disengagement of the at least one locking portion (see column 4 lines 4-29).
Claim 4
Andrews is modified by Loftus, the at least one locking mechanism will extends between adjacent sidewalls of the dolly-pallet. 
Claim 5
Andrews is modified by Loftus, the at least one locking portion (18) is disposed on at least one corner portion of the container, and the at least one locking mechanism extends between adjacent sidewalls of the dolly-pallet.  After Andrews is modified by Loftus, the locking mechanism will extend between sidewalls of a dolly-pallet.

Andrews further discloses the at least one locking portion is slidably received within the at least one locking mechanism.  Locking portion (12) is slidably engage with locking mechanism (32) (see figure 5 and column 4 lines 4-29).
Claim 11
After Andrews is modified by Loftus, the dolly-pallet is capable to be stack with similar other dolly-pallets and the container is capable to be nested with other similar containers. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (5,184,836) and Loftus (US 2007/0186827) as applied to claim 1 above, and further in view of Geurink US 2008/0149647) and Boynton (4,254,602).
Andrews does not disclose the container includes a plurality of apertures uniformly distributed along the base and the sidewalls to facilitate airflow within the container.  However, Geurink discloses plurality of openings (33) uniformly distributed in a sidewall of a waste container to decrease the weight of the container (see [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Andrews including apertures as taught by Geurink for lighter weight purposes of the container.  Regarding the limitation of the apertures in the base of the container, Boynton discloses apertures (30) in a base of a trash container, the apertures provides air passages which prevent creation of vacuum between trash compacted in the container and the container itself (see column 2 lines 30-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Andrews and Geurink .

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument for the rejection of the claims based on the teachings of Andrews, Jr. and Loftus, the examiner disagree.  As explained in the rejection Andrews, Jr. discloses an assembly comprising a container and a dolly/support, the container comprises a locking portion that is complementary with a locking mechanism provided by the dolly/support which locks each other after rotation of the container with respect to the dolly/support.  The only limitation not disclosed by Andrews, Jr. is the disclosure of legs in the dolly/support configured to be picked by fingers of a forklift.  However, Loftus is used as a disclosure of a pallet including legs, but also includes wheels making the pallet capable to be used as a dolly.  Loftus disclosure is only used to modify the dolly/support of Andrews, J. to include legs around the wheels and/or at each corner of the dolly/support, so the dolly/support could have dual functionality, as disclosed by Loftus.  It is clear that after modifying Andrews, Jr. the wheels of the dolly/support would have to include a system to retract and extend the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736